Case: 11-14725   Date Filed: 07/31/2013   Page: 1 of 8


                                                           [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                       _____________________________

                                No. 11-14725
                            Non-Argument Calendar
                       _____________________________

                   D.C. Docket No. 1:11-cv-00070-WLS-TQL


JARROD GOODEN,
                                                        Plaintiff-Appellant,

                                     versus

CEDRIC MORMON, et al.,
                                                        Defendants-Appellees.

                       _____________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                     _____________________________

                                 (July 31, 2013)

Before MARCUS, JORDAN, and KRAVITCH, Circuit Judges.

PER CURIAM:


      Jarrod Gooden, a Georgia state prisoner proceeding pro se, appeals the

district court’s sua sponte dismissal, pursuant to 28 U.S.C. § 1915A, of his civil
                 Case: 11-14725        Date Filed: 07/31/2013        Page: 2 of 8


rights action against Officer Cedric Mormon and Deputy Warden Angela Williams

for deliberate indifference. See 42 U.S.C. § 1983. After review, we affirm.


                                                 I.

       The complaint 1 alleges that on July 20, 2010, while Mr. Gooden was housed

in segregation at the Autry State Prison in Pelham, Georgia, inmates serving as

dorm orderlies came into his cell to clean up a water spill. While the cleanup was

underway, Officer Mormon handcuffed Mr. Gooden, and left him in the cell

unsupervised for five minutes or less. During that time, Mr. Gooden was sexually

assaulted by another inmate. This incident caused Mr. Gooden to suffer scratches

in his groin area, and to experience painful urination and erectile dysfunction.


       The complaint further alleges that Mr. Gooden filed a witness statement

form the next day addressed to Deputy Warden Williams explaining that he had

not been seen by medical or mental health staff within the past 24 hours “of his

assault” in violation of the prison’s standard operating procedure. One week later,

Mr. Gooden filed an informal grievance with Deputy Warden Williams describing

the July 20th incident. His grievance, however, neglected to mention the severity

of his injury or the need for medical care, and the only relief he requested was to
       1
         After Mr. Gooden filed his complaint, the district court determined that “additional
information [was] needed to screen [Mr. Gooden’s] complaint” and ordered Mr. Gooden to
answer a series of questions seeking greater specificity with respect to his factual allegations. See
Order, D.E. 8. In assessing the merits of Mr. Gooden’s claim, we rely on both the initial
complaint and the supplemental response, just as the district court did in its initial screening.
                                                 2
              Case: 11-14725     Date Filed: 07/31/2013   Page: 3 of 8


press charges against Officer Mormon and to speak to Internal Affairs. Mr.

Gooden was not seen by prison medical staff for approximately 22 days until after

he filed a second informal grievance complaining about his lack of medical care.


      Mr. Gooden eventually brought suit under § 1983 against Officer Mormon

and Deputy Warden Williams for deliberate indifference. He claims that Officer

Mormon left him unsupervised, defenseless, and exposed to a risk of serious harm.

He also claims that Deputy Warden Williams knew that he was in need of medical

care and nevertheless failed to timely respond. Pursuant to § 1915A, the district

court conducted an initial screening of Mr. Gooden’s complaint to determine if it

was “frivolous, malicious, or fail[ed] to state a claim upon which relief may be

granted.” 28 U.S.C. § 1915A(b)(1). After reviewing the complaint, the district

court held that Mr. Gooden’s claims warranted dismissal.


                                         II.

      We review de novo a district court’s dismissal for failure to state a claim

pursuant to § 1915A(b)(1). See Leal v. Georgia Dept. of Corr., 254 F.3d 1276,

1278-79 (11th Cir. 2001). Dismissal is appropriate if the complaint, on its face,

does not state a plausible claim for relief. See Ashcroft v. Iqbal, 556 U.S. 662, 678-

79, 129 S.Ct. 1937, 1949-50 (2009). We must accept as true all factual allegations

in the complaint. Id. at 678. And because Mr. Gooden is proceeding pro se, his


                                          3
              Case: 11-14725     Date Filed: 07/31/2013   Page: 4 of 8


pleadings must be liberally construed. See Tannenbaum v. United States, 148 F.3d

1262, 1263 (11th Cir. 1998).


      We first address Mr. Gooden’s claim against Officer Mormon for failure to

protect him from serious harm. “[P]rison officials have a duty . . . to protect

prisoners from violence at the hands of other prisoners. . . . It is not, however,

every injury suffered by one prisoner at the hands of another that translates into

constitutional liability for prison officials responsible for the victim’s safety.”

Farmer v. Brennan, 511 U.S. 825, 833-34, 114 S. Ct. 1970, 1976-77 (1994)

(internal quotation marks omitted). For that reason, prison officials are only liable

for a constitutional violation under § 1983 when they “(1) have subjective

knowledge of the risk of serious harm, and (2) nevertheless fail to reasonably

respond to the risk.” Id. at 837. Officer Mormon’s alleged conduct in this case does

not meet this standard.


      According to Mr. Gooden, he was left unattended in his cell for no more

than five minutes while other inmates cleaned a water spill. Mr. Gooden claims

that Officer Mormon should have known that this would have exposed him to

serious risk of injury because the other inmates appeared to be in a hostile mood

and made aggravating remarks about having to clean up the spill in his cell.

Though this purportedly led to an unfortunate incident, the allegations fail to

establish that Officer Mormon had subjective knowledge that Mr. Gooden could be
                                         4
                 Case: 11-14725     Date Filed: 07/31/2013     Page: 5 of 8


seriously harmed. There are no allegations, for example, that Mr. Gooden alerted

Officer Mormon about a specific threat from any of the inmates or that Officer

Mormon knew of prior attacks by these particular inmates. See Brown v. Hughes,

894 F.2d 1533, 1537 (11th Cir. 1990) (“The known risk of injury must be a strong

likelihood, rather than a mere possibility before a guard’s failure to act can

constitute deliberate indifference.”) (internal quotation marks omitted). Based on

these allegations, Officer Mormon’s decision to leave Mr. Gooden handcuffed and

unsupervised for approximately five minutes may have been negligent, but it was

not deliberately indifferent. See Farmer, 511 U.S. at 838 (“But an official’s failure

to alleviate a significant risk that he should have perceived but did not, while no

cause for commendation, cannot under our cases be condemned as [a constitutional

violation].”).


       We next address Mr. Gooden’s claim against Deputy Warden Williams for

deliberate indifference to his serious medical needs.2 Under the Eighth

Amendment, a prison has an “obligation to provide medical care for those whom it

is punishing by incarceration.” Estelle v. Gamble, 429 U.S. 97, 103, 97 S. Ct. 285,

290 (1976). The failure to address those medical needs can serve as grounds for


       2
         Mr. Gooden’s complaint also appeared to state a claim against Deputy Warden
Williams for rejecting his grievance against Officer Mormon without conducting a proper and
prompt investigation. This claim fails because prison inmates do not have a constitutionally-
protected liberty interest in the inmate grievance process. See Bingham v. Thomas, 654 F.3d
1171, 1177 (11th Cir. 2011).
                                             5
                Case: 11-14725        Date Filed: 07/31/2013       Page: 6 of 8


liability under § 1983 when “that deliberate indifference to serious medical needs

of prisoners constitutes the unnecessary and wanton infliction of pain.” Id. at 104

(internal quotation marks omitted). In order to state a claim for deliberate

indifference against Deputy Warden Williams, Mr. Gooden had to establish her

“(1) subjective knowledge of a risk of serious harm; (2) disregard of that risk; and

(3) by conduct that is more than mere negligence.” Brown v. Johnson, 387 F.3d

1344, 1351 (11th Cir. 2004). Much like the claim against Officer Mormon, the

allegations against Deputy Warden Williams do not meet this standard because

they fail to establish her subjective knowledge of serious harm.


       Mr. Gooden alleges that he made Deputy Warden Williams aware of his

serious medical needs by filing a witness statement form on July 21, 2010, and an

informal grievance six days later explaining that he was the victim of a sexual

assault.3 Yet he did not allege that either document mentioned the nature of the

assault or of his injuries or the need for any prompt medical attention, and the

grievance form itself did not describe the assault. These omissions are significant

because not all sexual assaults—as that term is used in Georgia—necessarily cause

serious physical injury requiring immediate medical care. For example, under

       3
         Mr. Gooden attached a copy of the informal grievance to his complaint, but he did not
include a copy of the witness statement form. We therefore rely on the complaint’s description of
the form’s contents, which allegedly “explain[ed] how [he] had not seen medical or mental
health within 24 hours of [his] assault as stated in the [prison’s standard operating procedures].”
Supplement, D.E. 9 at 2. The supplement does not contain any other description of the witness
statement form.
                                                6
                Case: 11-14725      Date Filed: 07/31/2013      Page: 7 of 8


Georgia law, simple assault is defined as either an “attempt[] to commit a violent

injury” or “an act which places another in reasonable apprehension of immediately

receiving a violent injury.” GA. CODE ANN. § 16-5-20. 4 See also Mathis v. State,

361 S.E.2d 856, 859 (Ga. App. 1987) (“[A]ssault, simple or aggravated, does not

require physical contact or harm, but rather the apprehension of harm.”) (emphasis

in original). Because sexual assault may be committed without causing physical

harm, we cannot assume that Deputy Warden Williams knew that Mr. Gooden

required medical attention by virtue of the witness statement form or the informal

grievance.


       We also cannot infer Deputy Warden Williams’ subjective knowledge based

upon Mr. Gooden’s contention that it is standard prison policy to conduct a

medical and mental examination of any victim of sexual assault within 24 hours of

the incident. Deputy Warden Williams’ alleged failure to comply with prison

policies may very well be negligent, but it is not, in and of itself, a constitutional

violation. Cf. Vodicka v. Phelps, 624 F.2d 569, 575 (5th Cir. 1980) (implying that

warden’s violation of an internal prison regulation did not justify relief under §

1983). Consequently, Mr. Gooden has failed to establish that Deputy Warden

       4
          We note that Georgia law has the separate crime of “sexual assault.” See GA. CODE
ANN. § 16-6-5.1. But that crime is limited to individuals—such as school employees, parole
officers, law enforcements officials, hospital staff, correctional officers, psychotherapists,
nursing home staff, or at-home caretakers—who engage in sexual contact towards those in their
care or custody. Notably, the crime of sexual assault encompasses “any sexual contact” and also
does not require proof of physical harm. See id.
                                              7
              Case: 11-14725    Date Filed: 07/31/2013   Page: 8 of 8


Williams knew about a serious medical need and deliberately chose to ignore it. Cf.

Ray v. Foltz, 370 F.3d 1079, 1084 (11th Cir. 2004) (“At most, their claim is that

the defendants were negligent or careless in not gathering the information, or that

they negligently or carelessly failed to follow Department guidelines.”).


                                        III.

      Accordingly, we affirm the district court’s dismissal of Mr. Gooden’s

complaint pursuant to § 1915A(b)(1) for failing to state claims upon which relief

can be granted.


      AFFIRMED.




                                         8